Exhibit 10.2

 

Statement of Work

 





 

This Statement of Work (''SOW") is made on 12 March 2018 between the following
Parties:

 

1.MIG Mobile Tech Berhad (Company Registration Number 1160768-U), a company
incorporated under the laws of Malaysia and having its registered office at
1-02, 1st Floor, Block A, Axis Business Campus, No. 13A & 13B, Jalan 225,
Seksyen 51A, 46100 Petaling Jaya, Selangor, Malaysia; hereby known as "Client".

 

2.ANG SWIE KHEONG (NRIC: 740915-09-5057) and KO IN CEK (NRIC: 770630-01-6359),
who are Malaysian citizens with permanent residence located in Malaysia; hereby
collectively known as "Vendor".

 

 

Scope of Services

 

The Vendor agrees to assemble a team of skilled specialists ("Team") and to lead
this Team to provide software development services ("Services") to Client.

 

The scope of Services includes the following deliverables:

 

1.Develop and provision an electronic wallet system ("System");

 

2.Setup of application environments (i.e. web, application and database servers
for Development Systems Integration Testing (SIT), User Acceptance Testing
(UAT), Production environments);

 

3.Training session (One round for each phase of implementation, based on
train-the trainer model) to enable Client to conduct user acceptance tests; and

 

4.System architecture diagram and simplified functional documentation.

 

The System shall comprise of the following items:

 

1.A mobile application based on hybrid mobile programming, acting as the client
interfaces to end users;

 

2.Server infrastructure, providing connectivity to support mobile application
functionalities; and

 

3.Desktop browser.-based Back Office module, providing administrative
functionalities to application administrators.

 

 

 

 

 

 



 1 

 



 

System Overview

 

The System shall be implemented in two phases, namely Phase 1 and Phase 2,
comprising of the following requirements:

 

 [image_002.jpg]

 

 

 

 

 

 

 

 



 2 

 

 

 

[image_003.jpg] 

 

 

Implementation Timeline

 

The implementation timeline of the Services is depicted below:

 

 [image_004.jpg]

 

 

 

 



 3 

 

 

[image_004.gif] 

 

Systems Integration

 

There shall be systems integration with 1 (one) external host system, i.e.
CARDWORKS of FINEXUS Cards Sdn. Bhd. ("FINEXUS"), that provides transactional
and administrative services to enable the System's functionalities. All system
interfaces are to be implemented using web service protocol only.

 

 

Mobile Device Specification

 

The supported mobile devices are:

 

1.iOS smartphone launched in 2015 or later, running iOS 9 or later.

 

2.Android smartphone launched in 2015 or later, running Android 6 or later.

 

Jail-broken mobile devices will not be supported.

 

 

 

 

 

 

 

 

 



 4 

 



 

Client's Responsibilities

 

The Client shall. be solely responsible for the procurement/ subscription/
provisioning/ execution/ installation/ maintenance of the followings:

 

1.Hardware, software, network, storage, cloud infrastructure and all other
supporting infrastructure (including but not limited to mail server, mail
server, secure sockets layer certificate, two-factor authentication equipment,
optical character recognition library, mobile payment gateway and others)
required by the System;

 

2.Security/ Penetration testing and performance-related testing;

 

3.Backup and restoration of System and data;

 

4.Licensing or subscription of productivity improvement software, i.e. task
management system, defect management system, source code version control system,
and others;

 

5.Ensure FINEXUS can readily share required technical specifications and has
sufficient skilled technical resources to support implementation timeline
planned in this SOW;

 

6.Ensure Fl NEXUS has sufficient system environments to support smooth
implementation of Services and these environments can be remotely accessed via
Internet;

 

7.Provide sufficient workspace and office equipment required by the Team;

 

8:User acceptance test (UAT) execution and reporting;

 

9.Mobile and computer devices required for UAT; and

 

10.Regulatory approval (if applicable);

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 



 

Cost and Payment Schedule

 

The total cost of Services ("Contract Value") and the payment schedule is
described below:

 

 

[image_005.jpg] 

 

* All levies imposed by present or future law of Malaysia on the Contract Value
shall be borne by the Client.

 

 

Out-of-Pocket Expenses

 

The Services shall be rendered at Client's office located in Petaling Jaya. All
business travels outside of this arrangement shall be billed to the Client,
provided that prior agreement from the Client is obtained before the expenses
are incurred.

 

The billing shall be based on actual expenses or a pre-agreed amount between the
Parties. The expenses shall include transportation, parking, accommodation and
meal allowance.

 

 

Warranty Period

 

The Vendor shall provide a two (2) months' warranty period for the System. The
warranty period shall start upon Phase 1 production deployment.

 

 

 

 

 

 

 

 6 

 



 

 

Professional Service Charges

 

The professional service offered by the Vendor shall be fixed at MYR1,300
(Ringgit one thousand three hundred only) per man-day, during the period of this
SOW.

 

 

Maintenance & Support Charges

 

Should the Client intend to subscribe to annual maintenance and support services
for the System, the Vendor shall offer such services at an annual rate of 20% of
the Contract Value.

 

[The remainder of this page is intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 7 

 



  

IN WITNESS of which this SOW has been duly executed by tile Parties or their
duly authorized representatives: -

 

 

SIGNED for and on behalf of MIG Mobile Tech Berhad by

 

 

 

 

/s/ Dato Wee Shiong Han     Representative Signature   Representative Signature
            Dato Wee Shiong Han     Representative Name   Representative Name  
    12/3/18     Date of Execution   Date of Execution                   SIGNED
by           /s/ Ang Swie Kheong   /s/ Ko In Cek ANG SWIE KHEONG (NRIC:
740915-09-5057)   DO IN CEK (NRIC: 770630-01-6359)       12/3/18   12/3/18 Date
of Execution   Date of Execution      



 

 

 

 

 

 

 



 8 

